UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4361


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OMAR DUPRAZ CRITTINGTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Max O. Cogburn, Jr., District Judge. (3:11-cr-00083-MOC-DCK-1)


Submitted: January 22, 2018                                       Decided: February 2, 2018


Before WILKINSON and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded with instructions by unpublished per
curiam opinion.


Sean P. Vitrano, VITRANO LAW OFFICES, PLLC, Wake Forest, North Carolina, for
Appellant. Jill Westmoreland Rose, United States Attorney, Anthony J. Enright,
Assistant United States Attorney, UNITED STATES ATTORNEY’S OFFICE, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Omar Dupraz Crittington appeals from the district court’s judgment revoking his

supervised release and imposing a 7-month prison term and 1-year term of supervised

release. He contends that his due process rights were violated because the district court

failed to ensure he made a knowing and voluntary admission to violating the terms of his

supervised release and waiver of his rights under Fed. R. Crim. P. 32.1 to a revocation

hearing.   He also challenges the district court’s imposition of the 1-year term of

supervised release, arguing that the court plainly erred in sentencing him to a supervised

release term that did not account for a 24-month prison term imposed on him following a

prior revocation of his supervised release and the 7-month prison term imposed as part of

his current revocation sentence. For the reasons that follow, we affirm in part, vacate in

part, and remand with instructions.

      Because Crittington did not raise any objections in the district court to the

adequacy of its inquiry, our review of his first contention is for plain error.

See Henderson v. United States, 568 U.S. 266, 272-73 (2013) (discussing plain error

review). “A defendant’s supervised release cannot be revoked without a full hearing

unless the defendant knowingly and voluntarily admits to the allegations against [him]

and waives [his revocation hearing] rights under Rule 32.1 of the Federal Rules of

Criminal Procedure.” United States v. Farrell, 393 F.3d 498, 500 (4th Cir. 2005).

A knowing and voluntary waiver of the right to a full revocation hearing may be inferred

from the totality of the circumstances and without a formal colloquy with the defendant.



                                            2
Id.; see United States v. Stehl, 665 F.2d 58, 59-60 (4th Cir. 1981) (holding that Fed. R.

Crim. P. 11 “has no application to [supervised release] revocation proceedings”).

         After a thorough review of the record and the parties’ briefs, we conclude that the

totality of the circumstances establishes that Crittington’s admission to violating the

terms of his supervised release and waiver of his rights to a full revocation hearing were

knowingly and voluntarily made. We therefore discern no plain error by the district

court.

         We also review for plain error Crittington’s challenge to the district court’s

imposition of the 1-year term of supervised release. United States v. Maxwell, 285 F.3d
336, 338 (4th Cir. 2002). The relevant statute-18 U.S.C. § 3583(h) (2012)-provides that,

when a district court revokes a defendant’s term of supervised release and imposes a term

of imprisonment, it may require the defendant to serve an additional term of supervised

release. “The length of such a term,” however, “shall not exceed the term of supervised

release authorized by statute for the offense that resulted in the original term of

supervised release, less any term of imprisonment that was imposed upon revocation of

supervised release.”     Id.   “[T]he plain meaning of the phrase ‘less any term of

imprisonment that was imposed upon revocation of supervised release’ . . . is that the

prison term in the current revocation sentence, together with all prison time imposed

under any prior revocation sentence or sentences, must be aggregated.”            Maxwell,
285 F.3d at 341.

         Here, the maximum term of supervised release authorized for Crittington’s

conviction for the underlying felony of possession of a firearm by a convicted felon is 3

                                              3
years. See 18 U.S.C. §§ 922(g)(1), 924(a)(2), 3559(a)(3), 3583(b)(2) (2012). Crittington

received a 24-month prison term after his initial revocation of supervised release and a

7-month prison term in his current revocation sentence, for a total of 31 months. Section

3583(h), therefore, authorized Crittington to receive a supervised release sentence of no

longer than 5 months.

       Crittington’s 1-year term of supervised release exceeds the applicable statutory

maximum by 7 months. Our precedent establishes that imposition of this sentence

amounts to a plain error warranting correction when challenged for the first time on

appeal. Maxwell, 285 F.3d at 341-43. Crittington has not argued that the district court’s

error in imposing a supervised release term requires resentencing. We therefore conclude

that the most appropriate remedy is to vacate this portion of the revocation judgment and

remand to the district court for the limited purpose of reducing Crittington’s term of

supervised release to 5 months. See United States v. Zoran, 682 F.3d 1060, 1065 n.7

(8th Cir. 2012).

       Accordingly, we affirm the revocation judgment in part, vacate in part, and

remand to the district court with instructions to reduce Crittington’s term of supervised

release to 5 months. We grant Crittington’s motion to expedite the decision and dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process. The

clerk’s office is directed to issue the mandate forthwith.

                                                        AFFIRMED IN PART,
                         VACATED IN PART, AND REMANDED WITH INSTRUCTIONS


                                              4